     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 1 of 22

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JARED TOMLINSON,                                  No. 2:19-cv-817 JAM EFB P
12                       Petitioner,
13              v.                                      ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    DAVID BABBY,1
15                       Respondent.
16

17          Petitioner is a California parolee who, proceeding through counsel, brings an application

18   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. He was charged and convicted in the

19   Butte County Superior Court of: (1) oral copulation of a person under sixteen (§288a, subd.

20   (b)(2)); (2) sodomy of a person under sixteen (§286, subd. (b)(2)); and (3) attempted sodomy of

21   person under sixteen (§§ 664/286, subd. (b)(2)).

22          His habeas petition raises three claims. First, he claims he was deprived of due process

23   when the trial court admitted testimony to show propensity. Second, he claims that the prosecutor

24   violated his due process rights by vouching for the credibility of an adverse witness. Third, he

25   claims that the cumulative effect of the foregoing errors warrants habeas relief.

26
            1
27           Petitioner has also filed a motion to substitute respondent. ECF No. 19. That motion is
     granted and David Babby, Regional Parole Administrator of Adult Parole for the Northern
28   Region of California, is substituted as respondent.
                                                        1
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 2 of 22

 1          For the reasons stated below, it is recommended that the petition be denied.
 2                                     FACTUAL BACKGROUND
 3          The following summation of the facts is quoted from the state appellate court’s decision
 4   on direct appeal. The court has reviewed the record and finds the appellate court’s decision to be
 5   consistent therewith.
 6                  Prosecution case
 7                  When Doe 1 was a 13-year-old eighth grader, he lived in a three-
                    bedroom mobile home with his mother, R.D., his stepfather, his
 8                  brother, and his aunt. Doe 1 had his own room, but often slept in the
                    living room. The others in the home would close their doors at night.
 9
                    In early 2003, defendant, a distant relative from the stepfather's side
10                  of the family, moved into the home. He remained there until 2005 or
                    2006, moving out when Doe 1 was a high school junior. While
11                  defendant was there, defendant was attending a police academy. He
                    subsequently became a police officer.
12
                    Soon after moving in, defendant began fondling Doe 1's genitals two
13                  or three times a week while Doe 1 tried to sleep on the living room
                    couch and others in the household were sleeping. Doe 1 would
14                  pretend to be asleep and would make no noise.
15                  Defendant progressed to orally copulating Doe 1’s penis, also at
                    night two or three times a week. When Doe 1 was 13 or 14, he began
16                  performing oral sex on defendant.2 Doe 1 acknowledged that he told
                    law enforcement he was 15 or 16 when he began doing this.)
17
                    Defendant sometimes had Doe 1 use his penis to anally penetrate
18                  defendant. Doe 1 could not remember how often this happened or
                    how old he was, except that he was under 18. When he did this,
19                  defendant would ejaculate on Doe 1's stomach, then clean it up with
                    a bath towel.
20
                    On one occasion, when Doe 1 was 14 or 15, defendant tried to
21                  penetrate him anally, but Doe 1 pushed him off and started crying.
22                  At some point Doe 1 became depressed and began defecating in his
                    pants. He had no views on homosexuality at that time, and his family
23

24          2
               [footnote 2 in original text] Doe 1 gave facially contradictory testimony about when he
     stopped doing so. Originally he said it was when he was under 18, but later he admitted he had
25   continued to engage in oral sex with defendant until he turned 22, and explained that when he
26   gave his first answer he did not think he was being questioned about events in his adult life. Over
     objection, the prosecutor was allowed to make a record before the jury that she advised Doe 1
27   pretrial that she would not ask him about what he and defendant did after he turned 18. Defendant
     now contends the trial court's ruling allowing the prosecutor to make this record without
28   testifying under oath was prejudicial error. (See pt. 2.0 of the Discussion, post.)
                                                        2
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 3 of 22

 1                  did not disapprove of it. He kept quiet about what was going on
                    because defendant asked him not to tell anyone, he did not want
 2                  anyone to know, and he did not want defendant to go to jail or be
                    interrupted in his career path.
 3
                    In 2010, Doe 1 married K.H. They moved to North Carolina early in
 4                  2011. The marriage ended in divorce in 2012.
 5                  In March 2011, Doe 1 revealed to K.H. in a text message that he had
                    been molested when he was in middle school and high school. She
 6                  said she would go to the authorities, but he tried to dissuade her,
                    claiming that they had been receiving money from defendant and
 7                  would no longer do so if she told.3 Later, Doe 1 told K.H.’s mother
                    about the molestation in a text message on Facebook. In a declaration
 8                  K.H. filed in a California family law case, she incorporated Doe 1's
                    text message to her.4
 9
                    Doe 1's mother, R.D., testified that she invited defendant to move in
10                  with her family in 2003 after the woman he had been living with died.
                    He was roughly 19 to 21 years old when he lived there. He moved
11                  out in 2005 or 2006, but frequently visited afterward; sometimes he
                    would stay and take care of the house and the kids while she and her
12                  husband traveled for a week at a time. Her relationship with him was
                    like mother and son, even after he moved out.
13
                    R.D. noticed that soon after defendant moved in, Doe 1 became more
14                  emotional and argumentative. Twice, when he was 13 or 14, she
                    found underwear in which he had defecated hidden in his room; the
15                  defecation “seemed to have a film or a haze over it.” This caused her
                    to wonder whether “somebody was messing with him.”5 She reported
16                  it to her husband.
17                  R.D. also noticed that defendant seemed “clingy” toward Doe 1,
                    “hang[ing] on” him in a way that he did not do with R.D.’s younger
18                  son. Defendant often went into the bathroom when Doe 1 was
                    showering, but not when R.D.'s younger son was showering.
19
                    Because a friend of R.D. who was living there had just had a baby,
20                  there were baby monitors in the home. R.D. tried two or three times
                    to use them to see if she could catch defendant, but the attempts
21                  failed.
22
            3
23             [footnote 3 in original text] According to K.H., defendant gave Doe 1 a few hundred
     dollars from time to time for work on defendant's ranch when she and Doe 1 still lived in
24   California, but had not done so since then.
25          4
              [footnote 4 in original text] This declaration was apparently filed in the course of
26   seeking a domestic violence restraining order against Doe 1.
            5
27            [footnote 5 in original text] The trial court sustained defense counsel's objection to the
     question whether R.D. had any idea who the molester might be.
28
                                                       3
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 4 of 22

 1                 In 2007 or 2009, according to R.D., defendant named her the
                   executor of his will and named her children the beneficiaries. She
 2                 believed his estate would be worth millions because he had acquired
                   a ranch. She did not expect to be paid for acting as executor. She had
 3                 never been told she was not (or was no longer) the executor.6
 4                 According to R.D., she borrowed $3,000 in cash from defendant in
                   2011, then repaid the loan in kind by painting the inside of
 5                 defendant's house. After that, she wrote defendant a couple of checks,
                   believing that it was right to “do more than you are expected” to do
 6                 when someone has done something for you. He had never said she
                   still owed him on the loan.
 7
                   In 2013, R.D. received information from K.H. about Doe 1’s alleged
 8                 molestation. R.D. then talked to Doe 1 about what K.H. had told her.
                   After the discussion with Doe 1, R.D. cried because “he had just
 9                 confirmed what had happened to him.”
10                 About two months later, R.D. called her best friend, S.M., who lived
                   in Arkansas. R.D. was too upset at first to talk to anyone: She just
11                 wanted to kill defendant, as she admitted to S.M.
12                 Late in March 2013, S.M. and her friend M.B. came to see R.D. They
                   stayed in R.D.’s home.
13
                   R.D. texted defendant to try to set up a meeting where she could
14                 confront him. The meeting finally took place at her home, with S.M.
                   and M.B. hiding in a bedroom to listen to the conversation.
15
                   Defendant came in and tried to hug R.D., but she said: “You don't
16                 get to do that anymore.” Looking shocked, he sat down. She said: “I
                   brought you into this house. I loved you like you were my son. You
17                 called me mom. You called my kids your brother, and then I find out
                   you've been . . . fucking my son since he was 14.” Defendant turned
18                 pale and started shaking. He said: “I am sorry.” She said: “You’ve
                   been fucking my son since he’s 14, and all you can tell me is you are
19                 sorry?” He said: “Yes. I am sorry, mom.” She told him he needed “to
                   get his lawyer, and get his cop buddies and get his story straight,
20                 because this was not going to end here.”
21                 Shortly afterward, R.D. contacted law enforcement. She also took an
                   active part in the investigation, contacting everyone she could think
22                 of who had ever gone to defendant’s ranch. She doubted that the
                   police would do anything.
23
                   Sheriff’s Detective Jason Miller, a member of the unit handling child
24                 abuse and sexual assault cases, received the case in early April 2013
                   from officers who had spoken with R.D. After reading their report,
25                 he set up interviews with R.D., her husband, Doe 1’s ex-wife K.H.,
26

27
            6
              [footnote 6 in original text] Law enforcement officers found a note by defendant
28   purporting to name R.D. as his executor, but no will.
                                                      4
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 5 of 22

 1               and Doe 1. He became aware that K.H. might have relevant
                 information after R.D. said she had found paperwork from Doe 1's
 2               divorce and a restraining order which bore on the topic.
 3               When Detective Miller interviewed Doe 1, he was open and
                 communicative at first. But as they got into the alleged sexual acts,
 4               he began “to shut off and close down.” He slumped over, turned
                 away, almost cried, and gave shorter and shorter answers.
 5
                 Detective Miller contacted many other people in the course of the
 6               investigation. R.D. put him in touch with some, but she was not his
                 only source of leads.
 7
                 Detective Miller also interviewed defendant and members of his
 8               family. When he interviewed defendant, defendant was under arrest,
                 and Miller advised him of his rights before questioning him.
 9               Defendant acknowledged that he understood his rights, then said that
                 “this was all about money that he had lent to somebody, and the
10               family was now upset with him, and that there was a lot of allegations
                 being flown [sic] around.”
11
                 A second individual, identified as John Doe 2 (hereafter Doe 2),
12               testified that Doe 1's home was “like my second home growing up.”
                 He is two years younger than Doe 1 and had maintained a “[f]airly”
13               close relationship with him.
14               When Doe 2 was a high school freshman or sophomore, in 2006 or
                 2007, he met defendant at Doe 1’s home.
15
                 Doe 2 once spent the night at Doe 1’s home when the family was out
16               of town during a holiday break. He and defendant were the only ones
                 there. After defendant bought liquor, they went back to Doe 1’s home
17               and drank enough to be intoxicated. They ended up in R.D.’s
                 bedroom watching movies. They also talked about sexuality;
18               defendant told him he should be “open-minded” and was too young
                 to know what he wanted.
19
                 After falling asleep, Doe 2 woke up to find defendant's hand on his
20               “ass,” with a finger underneath his clothing and “trying to be put in
                 between my ass cheeks.” Doe 2 left the bedroom and went to the
21               living room to sleep on the couch.
22               Doe 2 did not talk about the incident afterward with defendant, but
                 he talked about it with his brother less than a month later. He had
23               also recently discussed it with Detective Miller.
24               Doe 2 admitted that he had told Detective Miller defendant only
                 “rubbed [his] quad”; he did not mention defendant’s hand going
25               beneath his underwear onto his “butt,” or defendant buying liquor
                 and the two of them getting inebriated together. He had not revealed
26               as much then because he did not know how seriously the case would
                 be taken, and because he wanted to talk to Doe 1 and “make sure this
27               is what he wanted to be brought to light.”
28
                                                    5
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 6 of 22

 1                  Doe 2 was originally contacted about the case by R.D. and her
                    husband about a year and a half before trial. R.D. asked him if he
 2                  knew what had happened between Doe 1 and defendant, and if
                    anything had happened to him. Neither R.D. nor her husband told
 3                  him what to say or threatened him with any adverse consequence if
                    he did not go to law enforcement.
 4
                    Defense case
 5
                    M.A., defendant’s next door neighbor and longtime close friend,
 6                  accompanied defendant when he drove to R.D.’s home for what
                    turned out to be his confrontation with R.D. She waited outside as he
 7                  went in. Ten or 15 minutes later, he came back out, seeming “very
                    upset” and saying “him and [Doe 1] got outed.”
 8
                    D.R., a Facebook acquaintance of R.D., gave Detective Miller a copy
 9                  of an e-mail from R.D. that apparently mentioned the sum of $5,000,
                    which D.R. thought might be evidence of an unpaid debt to
10                  defendant.
11                  D.K., who had known defendant for four or five years, testified that
                    Detective Miller had contacted him about the case. D.K. told Miller
12                  that R.D. had been contacting him and trying to meet with him, but
                    he did not have time then. He said he had text and Facebook
13                  messages from R.D. and asked if he should bring them in, but Miller
                    told him it would not be necessary. R.D.’s messages did not say why
14                  she wanted to meet with him, and he did not know her well. He
                    inferred that it had to do with defendant because she indicated that
15                  she was “done with him.”
16               STANDARDS GOVERNING HABEAS RELIEF UNDER THE AEDPA

17          I.      Applicable Statutory Provisions

18          28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty Act of

19   1996 (“AEDPA”), provides in relevant part as follows:

20                  (d) An application for a writ of habeas corpus on behalf of a person
                    in custody pursuant to the judgment of a state court shall not be
21                  granted with respect to any claim that was adjudicated on the merits
                    in State court proceedings unless the adjudication of the claim -
22
                           (1) resulted in a decision that was contrary to, or involved
23                         an unreasonable application of, clearly established Federal
                           law, as determined by the Supreme Court of the United
24                         States; or
25                         (2) resulted in a decision that was based on an unreasonable
                           determination of the facts in light of the evidence presented
26                         in the State court proceeding.
27          Section 2254(d) constitutes a “constraint on the power of a federal habeas court to grant a

28   state prisoner’s application for a writ of habeas corpus.” (Terry) Williams v. Taylor, 529 U.S.
                                                       6
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 7 of 22

 1   362, 412 (2000). It does not, however, “imply abandonment or abdication of judicial review,” or
 2   “by definition preclude relief.” Miller El v. Cockrell, 537 U.S. 322, 340 (2003). If either prong
 3   (d)(1) or (d)(2) is satisfied, the federal court may grant relief based on a de novo finding of
 4   constitutional error. See Frantz v. Hazey, 533 F.3d 724, 736 (9th Cir. 2008) (en banc).
 5             The statute applies whenever the state court has denied a federal claim on its merits,
 6   whether or not the state court explained its reasons. Harrington v. Richter, 562 U.S. 86, 99-100
 7   (2011). State court rejection of a federal claim will be presumed to have been on the merits
 8   absent any indication or state law procedural principles to the contrary. Id. at 784-785 (citing
 9   Harris v. Reed, 489 U.S. 255, 265 (1989) (presumption of a merits determination when it is
10   unclear whether a decision appearing to rest on federal grounds was decided on another basis)).
11   “The presumption may be overcome when there is reason to think some other explanation for the
12   state court's decision is more likely.” Id. at 785.
13                    A.      “Clearly Established Federal Law”
14             The phrase “clearly established Federal law” in § 2254(d)(1) refers to the “governing
15   legal principle or principles” previously articulated by the Supreme Court. Lockyer v. Andrade,
16   538 U.S. 63, 71 72 (2003). Only Supreme Court precedent may constitute “clearly established
17   Federal law,” but courts may look to circuit law “to ascertain whether…the particular point in
18   issue is clearly established by Supreme Court precedent.” Marshall v. Rodgers, 569 U.S. 58, 64
19   (2013).
20                    B.      “Contrary To” Or “Unreasonable Application Of” Clearly Established
                              Federal Law
21

22             Section 2254(d)(1) applies to state court adjudications based on purely legal rulings and
23   mixed questions of law and fact. Davis v. Woodford, 384 F.3d 628, 637 (9th Cir. 2003). The two
24   clauses of § 2254(d)(1) create two distinct exceptions to AEDPA’s limitation on relief. Williams,
25   529 U.S. at 404-05 (the “contrary to” and “unreasonable application” clauses of (d)(1) must be
26   given independent effect, and create two categories of cases in which habeas relief remains
27   available).
28
                                                           7
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 8 of 22

 1          A state court decision is “contrary to” clearly established federal law if the decision
 2   “contradicts the governing law set forth in [the Supreme Court’s] cases.” Id. at 405. This
 3   includes use of the wrong legal rule or analytical framework. “The addition, deletion, or
 4   alteration of a factor in a test established by the Supreme Court also constitutes a failure to apply
 5   controlling Supreme Court law under the ‘contrary to’ clause of the AEDPA.” Benn v. Lambert,
 6   283 F.3d 1040, 1051 n.5 (9th Cir. 2002). See, e.g., Williams, 529 U.S. at 391, 393 95 (Virginia
 7   Supreme Court’s ineffective assistance of counsel analysis “contrary to” Strickland7 because it
 8   added a third prong unauthorized by Strickland); Crittenden v. Ayers, 624 F.3d 943, 954 (9th Cir.
 9   2010) (California Supreme Court’s Batson8 analysis “contrary to” federal law because it set a
10   higher bar for a prima facie case of discrimination than established in Batson itself); Frantz, 533
11   F.3d at 734 35 (Arizona court’s application of harmless error rule to Faretta9 violation was
12   contrary to U.S. Supreme Court holding that such error is structural). A state court also acts
13   contrary to clearly established federal law when it reaches a different result from a Supreme Court
14   case despite materially indistinguishable facts. Williams, 529 U.S. at 406, 412 13; Ramdass v.
15   Angelone, 530 U.S. 156, 165-66 (2000) (plurality op’n).
16          A state court decision “unreasonably applies” federal law “if the state court identifies the
17   correct rule from [the Supreme Court’s] cases but unreasonably applies it to the facts of the
18   particular state prisoner’s case.” Williams, 529 U.S. at 407 08. It is not enough that the state
19   court was incorrect in the view of the federal habeas court; the state court decision must be
20   objectively unreasonable. Wiggins v. Smith, 539 U.S. 510, 520 21 (2003). This does not mean,
21   however, that the § (d)(1) exception is limited to applications of federal law that “reasonable
22   jurists would all agree is unreasonable.” Williams, 529 U.S. at 409 (rejecting Fourth Circuit’s
23   overly restrictive interpretation of “unreasonable application” clause). State court decisions can
24   be objectively unreasonable when they interpret Supreme Court precedent too restrictively, when
25
            7
26              Strickland v. Washington, 466 U.S. 668 (1984).
            8
27              Batson v. Kentucky, 476 U.S. 79 (1986).

28          9
                Faretta v. California, 422 U.S. 806 (1975).
                                                        8
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 9 of 22

 1   they fail to give appropriate consideration and weight to the full body of available evidence, and
 2   when they proceed on the basis of factual error. See, e.g., Williams, 529 U.S. at 397-98; Wiggins,
 3   539 U.S. at 526 28 & 534; Rompilla v. Beard, 545 U.S. 374, 388 909 (2005); Porter v.
 4   McCollum, 558 U.S. 30, 42 (2009).
 5          The “unreasonable application” clause permits habeas relief based on the application of a
 6   governing principle to a set of facts different from those of the case in which the principle was
 7   announced. Lockyer, 538 U.S. at 76. AEDPA does not require a nearly identical fact pattern
 8   before a legal rule must be applied. Panetti v. Quarterman, 551 U.S. 930, 953 (2007). Even a
 9   general standard may be applied in an unreasonable manner. Id. In such cases, AEDPA
10   deference does not apply to the federal court’s adjudication of the claim. Id. at 948.
11          Review under § 2254(d) is limited to the record that was before the state court. Cullen v.
12   Pinholster, 563 U.S. 170, 180-81 (2011). The question at this stage is whether the state court
13   reasonably applied clearly established federal law to the facts before it. Id. In other words, the
14   focus of the § 2254(d) inquiry is “on what a state court knew and did.” Id. at 1399.
15          Where the state court’s adjudication is set forth in a reasoned opinion, § 2254(d)(1) review
16   is confined to “the state court’s actual reasoning” and “actual analysis.” Frantz, 533 F.3d at 738
17   (emphasis in original). A different rule applies where the state court rejects claims summarily,
18   without a reasoned opinion. In Harrington, supra, the Supreme Court held that when a state court
19   denies a claim on the merits but without a reasoned opinion, the federal habeas court must
20   determine what arguments or theories may have supported the state court’s decision, and subject
21   those arguments or theories to § 2254(d) scrutiny. Harrington, 562 U.S. at 101-102.
22                  C.      “Unreasonable Determination of The Facts”
23          Relief is also available under AEDPA where the state court predicated its adjudication of
24   a claim on an unreasonable factual determination. Section 2254(d)(2). The statute explicitly
25   limits this inquiry to the evidence that was before the state court.
26          Even factual determinations that are generally accorded heightened deference, such as
27   credibility findings, are subject to scrutiny for objective reasonableness under § 2254(d)(2). For
28   example, in Miller El v. Dretke, 545 U.S. 231 (2005), the Supreme Court ordered habeas relief
                                                        9
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 10 of 22

 1   where the Texas court had based its denial of a Batson claim on a factual finding that the
 2   prosecutor’s asserted race neutral reasons for striking African American jurors were true.
 3   Miller El, 545 U.S. at 240.
 4           An unreasonable determination of facts exists where, among other circumstances, the
 5   state court made its findings according to a flawed process – for example, under an incorrect
 6   legal standard, or where necessary findings were not made at all, or where the state court failed to
 7   consider and weigh relevant evidence that was properly presented to it. See Taylor v. Maddox,
 8   366 F.3d 992, 999 1001 (9th Cir.), cert. denied, 543 U.S. 1038 (2004). Moreover, if “a state
 9   court makes evidentiary findings without holding a hearing and giving petitioner an opportunity
10   to present evidence, such findings clearly result in a ‘unreasonable determination’ of the facts”
11   within the meaning of § 2254(d)(2). Id. at 1001; accord Nunes v. Mueller, 350 F.3d 1045, 1055
12   (9th Cir. 2003) (state court's factual findings must be deemed unreasonable under section
13   2254(d)(2) because “state court . . . refused Nunes an evidentiary hearing” and findings
14   consequently “were made without . . . a hearing”), cert. denied, 543 U.S. 1038 (2004); Killian v.
15   Poole, 282 F.3d 1204, 1208 (9th Cir. 2002) (“state courts could not have made a proper
16   determination” of facts because state courts “refused Killian an evidentiary hearing on the
17   matter”), cert. denied, 537 U.S. 1179 (2003).
18           A state court factual conclusion can also be substantively unreasonable where it is not
19   fairly supported by the evidence presented in the state proceeding. See, e.g., Wiggins, 539 U.S.
20   at 528 (state court’s “clear factual error” regarding contents of social service records constitutes
21   unreasonable determination of fact); Green v. LaMarque, 532 F.3d 1028 (9th Cir. 2008) (state
22    court’s finding that the prosecutor’s strike was not racially motivated was unreasonable in light
23   of the record before that court); Bradley v. Duncan, 315 F.3d 1091, 1096 98 (9th Cir. 2002) (state
24   court unreasonably found that evidence of police entrapment was insufficient to require an
25   entrapment instruction), cert. denied, 540 U.S. 963 (2003).
26           II.    The Relationship Of § 2254(d) To Final Merits Adjudication
27           To prevail in federal habeas proceedings, a petitioner must establish the applicability of
28   one of the § 2254(d) exceptions and also must also affirmatively establish the constitutional
                                                        10
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 11 of 22

 1   invalidity of his custody under pre AEDPA standards. Frantz v. Hazey, 533 F.3d 724 (9th Cir.
 2   2008) (en banc). There is no single prescribed order in which these two inquiries must be
 3   conducted. Id. at 736, 37. The AEDPA does not require the federal habeas court to adopt any
 4   one methodology. Lockyer v. Andrade, 538 U.S. 63, 71 (2003).
 5           In many cases, § 2254(d) analysis and direct merits evaluation will substantially overlap.
 6   Accordingly, “[a] holding on habeas review that a state court error meets the ' 2254(d) standard
 7   will often simultaneously constitute a holding that the [substantive standard for habeas relief] is
 8   satisfied as well, so no second inquiry will be necessary.” Frantz, 533 F.3d at 736. In such cases,
 9   relief may be granted without further proceedings. See, e.g., Goldyn v. Hayes, 444 F.3d 1062,
10   1070 71 (9th Cir. 2006) (finding § 2254(d)(1) unreasonableness in the state court's conclusion
11   that the state had proved all elements of the crime, and granting petition); Lewis v. Lewis, 321
12   F.3d 824, 835 (9th Cir. 2003) (finding § 2254(d)(1) unreasonableness in the state court’s failure
13   to conduct a constitutionally sufficient inquiry into a defendant’s jury selection challenge, and
14   granting petition); Williams v. Ryan, 623 F.3d 1258 (9th Cir. 2010) (finding § 2254(d)(1)
15   unreasonableness in the state court’s refusal to consider drug addiction as a mitigating factor at
16   capital sentencing, and granting penalty phase relief).
17           In other cases, a petitioner’s entitlement to relief will turn on legal or factual questions
18   beyond the scope of the § 2254(d) analysis. In such cases, the substantive claim(s) must be
19   separately evaluated under a de novo standard. Frantz, 533 F.3d at 737. If the facts are in dispute
20   or the existence of constitutional error depends on facts outside the existing record, an evidentiary
21   hearing may be necessary. Id. at 745; see also Earp, 431 F.3d 1158 (remanding for evidentiary
22   hearing after finding § 2254(d) satisfied).
23                                                 DISCUSSION
24           I.     Admission of Propensity Evidence
25           Petitioner argues that the trial court erred in admitting evidence of uncharged sexual
26   misconduct as propensity evidence pursuant to California Evidence Code sections 1101 and 1108.
27   /////
28   /////
                                                         11
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 12 of 22

 1                 A.      State Court Decision
 2          Petitioner raised this claim on direct appeal and the state appellate court rejected it in a
 3   reasoned decision:
 4                 Defendant contends the trial court erred prejudicially by admitting
                   the testimony of Doe 2 pursuant to sections 1101 and 1108. The court
 5                 did not err.
 6                 1.1 Background
 7                 The People moved in limine for the admission of “evidence of
                   defendant[’s] sexual conduct with other juveniles” as propensity
 8                 evidence (§ 1108) or as evidence of intent, common plan or scheme,
                   and/or motive (§ 1101).
 9
                   After the prosecutor stated in limine that a proposed witness, who
10                 might be referred to as “John Doe 2,” would be subject to a section
                   402 hearing, the trial court reserved ruling on the motion.
11
                   At the section 402 hearing, Doe 2 testified that on the evening when
12                 he slept over at Doe 1’s home and defendant was there, he woke up
                   to find defendant's hand on his “lower back” (or “rather very lower
13                 back, if you will”). When the trial court said he did not need to use
                   euphemisms, Doe 2 said: “His hand was basically on my ass.”
14
                   Doe 2 testified that he and defendant were alone in the home because
15                 Doe 1’s family was out of town and defendant was watching the
                   place; they drank liquor bought by defendant, became intoxicated,
16                 and watched a movie in R.D.’s bedroom before Doe 2 fell asleep. At
                   some point defendant talked to Doe 2 about sexuality, saying he
17                 should keep an open mind about “guys versus girls” and he was too
                   young to know what he wanted. Then they “measured penises” to
18                 compare their respective sizes.
19                 Doe 2 described calls from R.D. and her husband and stated that
                   when she asked him if anything had happened between him and
20                 defendant, he told her what had happened. She asked if he wanted to
                   testify, but he was unsure about that at the time; he wanted to talk to
21                 Doe 1 first. Sometime after that, he got a call from Detective Miller.
22                 Doe 2 did not tell anyone before now about the penis-measuring
                   incident “[b]ecause it’s embarrassing. It's weird.” He told the
23                 detective defendant’s hand was on his leg, not on his “ass.”
24                 After hearing argument, the trial court ruled as follows:
25                 “Court intends to admit the evidence. The court will find several
                   similarities, including where the events . . . ‘allegedly occurred.’ [¶]
26                 . . . [¶]
27                 “I do think that a [section] 352 analysis is important, but anytime you
                   have information that's going to come to the jury that is negative to
28                 the defendant, it’s prejudicial. It’s the nature of the [P]eople’s
                                                       12
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 13 of 22

 1               evidence. The question is, is it going to confuse the issues? Is it going
                 to use undue time, undue prejudice, and will it mislead the jury?
 2
                 “I just cannot find, in balancing everything, that's the case. I think it's
 3               relevant under both [sections] 1108 and 1101[, subdivision] (b), on
                 the issues of motive and intent. I have some question about the
 4               measuring incident, as opposed to the hand on the rear end testimony.
                 I am going to exclude that. That was new to you, first of all. The
 5               witness was quite honest that he had never said it before to anyone. I
                 had admonished him to be open, and to use any words that he felt
 6               necessary, and that’s when . . . he presented that. It would be unfair
                 to the defendant to allow that to come before the jury at this time. It's
 7               just going to be the touching.”
 8               1.2 Analysis
 9               Since the trial court admitted the evidence under both section 1108
                 and section 1101, we consider section 1108, the broader statute, first.
10               Concluding that the evidence was properly admitted under section
                 1108, we do not consider its admissibility under section 1101.
11
                 Under section 1108, subdivision (a), evidence of prior uncharged
12               sexual offenses is admissible to prove defendant's propensity to
                 commit such offenses, without restriction other than that of section
13               352. (People v. Falsetta (1999) 21 Cal.4th 903, 915-920, 89 Cal.
                 Rptr. 2d 847, 986 P.2d 182 (Falsetta).) Under section 352, the trial
14               court “must consider such factors as [the] nature, relevance, and
                 possible remoteness [of the uncharged act], the degree of certainty of
15               its commission and the likelihood of confusing, misleading, or
                 distracting the jurors from their main inquiry, its similarity to the
16               charged offense, its likely prejudicial impact on the jurors, the burden
                 on the defendant in defending against the uncharged offense, and the
17               availability of less prejudicial alternatives to its outright admission,
                 such as admitting some but not all of the defendant’s other sex
18               offenses, or excluding irrelevant though inflammatory details
                 surrounding the offense.” (Falsetta, at p. 917.)
19
                 Because the decision whether to admit evidence under sections 1108
20               and 352 is entrusted to the trial court’s sound discretion, we will not
                 disturb its ruling on appeal unless that ruling was arbitrary,
21               capricious, or patently absurd. (People v. Miramontes (2010) 189
                 Cal.App.4th 1085, 1097-1098, 117 Cal. Rptr. 3d 239.) Defendant
22               fails to make that showing.
23               Here, as the trial court found, the uncharged act was similar to the
                 charged offenses in several ways. In addition to their location, which
24               the court expressly noted, the acts were similar in that the alleged
                 victims were males in their early teens; in both the uncharged act and
25               the earlier of the charged acts, defendant tried to take advantage of
                 sleeping victims; and the acts were preceded by or associated with
26               “grooming” behavior (defendant’s “clingy” manner toward Doe 1
                 and intrusions into the bathroom when he was showering, compared
27               to defendant's plying Doe 2 with liquor and his barely veiled
                 invitation to consider homosexual acts). Furthermore, the uncharged
28               act was close in time to the last of the charged acts. And the
                                                      13
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 14 of 22

 1               uncharged act—attempting to penetrate Doe 2’s anus with a foreign
                 object—was strongly similar in its nature to attempted sodomy, the
 2               conduct charged as count 6.
 3               Because of the similarities of the uncharged act to at least the earlier
                 of the charged acts, the uncharged act evidence was highly relevant.
 4               Because the uncharged act was allegedly done on a single occasion
                 and was less serious than at least some of the charged acts, its
 5               potential for misleading, distracting, or confusing the jury was
                 minimal. Finally, the trial court exercised discretion under section
 6               352 to render the uncharged conduct less inflammatory by excluding
                 the “penis-measuring” incident, which had no counterpart in the
 7               charged acts. (So far as defendant claims the court did not perform a
                 section 352 analysis, this aspect of the ruling proves otherwise.)
 8
                 Defendant asserts that the uncharged act was “not at all similar” to
 9               any of the charged acts because (1) the uncharged act, according to
                 the prosecutor, would have constituted a misdemeanor, while the
10               charged acts were felonies, and (2) the uncharged act was not similar
                 in “kind” or “character” to the charged acts. We are not persuaded.
11
                 As to the first point, even assuming the prosecutor’s assessment was
12               correct, defendant cites no authority holding that uncharged acts
                 must be potentially chargeable at the same level as charged acts to be
13               sufficiently similar for purposes of sections 1108 and 352. We do not
                 consider legal propositions unsupported by authority. (People v.
14               Stanley (1995) 10 Cal.4th 764, 793, 42 Cal. Rptr. 2d 543, 897 P.2d
                 481.)
15
                 As to the second point, defendant relies on cases involving grossly
16               dissimilar acts erroneously admitted under section 1108. (People v.
                 Earle (2009) 172 Cal.App.4th 372, 379, 396-399, 91 Cal. Rptr. 3d
17               261 [weak sexual assault case consolidated with strong indecent
                 exposure case]; People v. Harris (1998) 60 Cal.App.4th 727, 736-
18               741, 70 Cal. Rptr. 2d 689 [23-year-old violent sexual assaults
                 admitted in indecent exposure case].) In light of the similarities
19               between the alleged act against Doe 2 and the charged acts against
                 Doe 1, these decisions are inapposite.
20
                 Defendant asserts that the uncharged act evidence was prejudicial
21               because it did not result in a conviction. (Cf. Falsetta, supra, 21
                 Cal.4th at p. 917 [evidence’s “prejudicial impact . . . is reduced” if it
22               resulted in actual conviction, because jury will not be tempted to
                 punish defendant for uncharged acts].) It is true that Falsetta and
23               other decisions have said that uncharged acts evidence is more likely
                 to be prejudicial if it did not lead to a conviction. (We note, however,
24               that the analysis could just as well cut the other way: If jurors learn
                 that uncharged acts did not lead to a conviction, they might conclude
25               the evidence was too weak to rely on.) But these decisions do not
                 hold that evidence with any tendency to be prejudicial is inadmissible
26               under sections 1108 and 352. All evidence adverse to the defendant
                 is “prejudicial” in a sense, but that does not make it unduly
27               prejudicial under section 352: It is so only if it “‘“‘tends to evoke an
                 emotional bias against the defendant as an individual and . . . has very
28               little effect on the issues.’”’” (People v. Barnett (1998) 17 Cal.4th
                                                     14
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 15 of 22

 1                  1044, 1118-1119, 74 Cal. Rptr. 2d 121, 954 P.2d 384.) Because the
                    uncharged act evidence here was highly relevant to the issues, it was
 2                  not prejudicial in that sense.
 3                  Defendant asserts that Doe 2’s testimony was unreliable because he
                    “repeatedly embellished” it. That point goes to the evidence's weight,
 4                  not its admissibility. The trial court is not required to assess the
                    credibility of uncharged acts evidence before deciding whether to
 5                  admit it under sections 1108 and 352.
 6                  Defendant also asserts that Doe 2’s testimony was not reliable for
                    purposes of section 352 because it was not “independent of the
 7                  evidence” of the charged offense: According to defendant, Doe 2
                    “gave testimony at the urging of” R.D. (Cf. People v. Ewoldt (1994)
 8                  7 Cal.4th 380, 404, 27 Cal. Rptr. 2d 646, 867 P.2d 757.) Defendant
                    fails to support this assertion with citation to the record, which would
 9                  entitle us to disregard it. (City of Lincoln v. Barringer (2002) 102
                    Cal.App.4th 1211, 1239, 126 Cal. Rptr. 2d 178 & fn. 16 [factual
10                  claims must be supported by record citation wherever asserted in a
                    brief].) In any event, it misleads by omission: Although R.D.
11                  contacted Doe 2 about the matter, he testified that he made up his
                    own mind about whether to testify after talking to Doe 1 and
12                  Detective Miller. Lastly, Ewoldt does not hold that evidence whose
                    source is not "independent of the evidence of the charged offense" is
13                  inadmissible under section 352: It merely states in dictum that such
                    independence increases the reliability of evidence. (Ewoldt, supra, 7
14                  Cal.4th at pp. 404-405 [noting that this factor is “of limited
                    significance in the present case”].)
15
                    Because defendant has failed to show that the trial court abused its
16                  discretion by admitting Doe 2’s testimony under section 1108, we
                    need not decide whether it was also properly admitted under section
17                  1101.
18   ECF No. 8-1 at 7-10. Petitioner raised this claim again in a petition for review to the California

19   Supreme Court (ECF No. 9-11 at 9) which was summarily denied (ECF No. 9-12).

20                  B.      Legal Standards

21          The Supreme Court has long held that the federal habeas writ is unavailable to petitioners

22   alleging only errors in the interpretation or application of state law. Estelle v. McGuire, 502 U.S.

23   62, 67-68 (1991). And the Supreme Court “has not yet made a clear ruling that admission of

24   irrelevant or overtly prejudicial evidence constitutes a due process violation sufficient to warrant

25   issuance of the writ.” Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009).

26                  C.      Analysis

27          This court is not empowered to review the correctness of state court decisions interpreting

28   state law. See Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (per curiam) (“a state court’s
                                                       15
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 16 of 22

 1   interpretation of state law ... binds a federal court sitting in habeas corpus”). And the Supreme
 2   Court has never held that admission of propensity evidence violates a petitioner’s due process
 3   rights.10 See Alberni v. McDaniel, 458 F.3d 860, 866-67 (9th Cir. 2006); accord Mejia v. Garcia,
 4   534 F.3d 1036, 1046 (9th Cir. 2008) (“Mejia can point to no Supreme Court precedent
 5   establishing that admission of propensity evidence, as here, to lend credibility to a sex victim’s
 6   allegations, and thus indisputably relevant to the crimes charged, is unconstitutional.”). Thus,
 7   under AEDPA, federal habeas relief is foreclosed.
 8          II.     Prosecutorial Misconduct
 9          Next, petitioner argues that the trial court erred in allowing the prosecutor to act as an
10   unsworn witness in order to rehabilitate the credibility of Doe 1.
11                  A.      State Court Decision
12          Petitioner raised this claim on direct appeal and the state appellate court rejected it in a
13   reasoned decision:
14                  Defendant contends the trial court erred prejudicially by “allowing
                    the prosecutor to make herself an unsworn witness to rehabilitate the
15                  credibility of [Doe 1].” We conclude defendant has not shown error,
                    but if there was any error it was harmless.
16
                    2.1 Background
17
                    As recounted above, Doe 1 testified on direct examination that he
18                  had last engaged in oral sex with defendant when under age 18. On
                    cross-examination, however, he admitted that he had done so as late
19                  as age 22.
20                  On redirect, the following colloquy occurred:
21                  “[PROSECUTOR]: Earlier today on direct examination, I asked you
                    how old you were the last time you engaged in an act of oral
22                  copulation with the defendant, and whether you were under 18. And
                    you said, ‘yes.’ Is that accurate?
23
                    “[DOE 1]: No, ma’am.
24
                    “[PROSECUTOR]: Why did you say—why is it not accurate?
25

26          10
               It explicitly held this question open in Estelle. 502 U.S. at 75 n. 5 (“Because we need
27   not reach the issue, we express no opinion on whether a state law would violate the Due Process
     Clause if it permitted the use of ‘prior crimes’ evidence to show propensity to commit a charged
28   crime.”).
                                                        16
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 17 of 22

 1               “[DOE 1]: I was under the influence [sic] we were only speaking
                 about the criminal matters in this case, not my adult life.
 2
                 “[PROSECUTOR]: Did you engage in sexual acts with the defendant
 3               after you turned 18?
 4               “[DOE 1]: Yes, ma’am.
 5               “[PROSECUTOR]: How long did you continue to engage in sexual
                 acts with the defendant after you turned 18?
 6
                 “[DOE 1]: Until I was 22.
 7
                 “[PROSECUTOR]: Why did you choose to engage in sexual acts
 8               with the defendant after you became an adult?
 9               “[DOE 1]: Because it had happened since I was 13. It was just a
                 normal part of my life at that point.
10
                 “[PROSECUTOR]: Who was the initiator in terms of sexual contact
11               between the two of you after you became an adult?
12               “[DOE 1]: It would go both ways.
13               “[PROSECUTOR]: Did your relationship—you said until you were
                 22, the relationship went on?
14
                 “[DOE 1]: Yes, ma’am.
15
                 “[PROSECUTOR]: How did that relationship end?
16
                 “[DOE 1]: I stopped talking to [defendant]. My mother found out,
17               and kind of called him out that he had been molesting me since I was
                 13, and he disappeared.”
18
                 On re-cross, defense counsel asked Doe 1 whether he had gone over
19               his testimony in the last two hours with the prosecutor. Doe 1 said he
                 had. Counsel asked: “Did you discuss an explanation as to why you
20               hadn't told the truth about the last oral sex act being after the age of
                 18?” Doe 1 said: “Yes, sir.” Counsel continued: “And you’ve told us
21               now that it was because you were having a relationship, a consensual
                 relationship with my client, correct?” Doe 1 again said: “Yes, sir.”
22
                 Later, the prosecutor asked:
23
                 “[PROSECUTOR]: You testified that you had met with me today,
24               correct?
25               “[DOE 1]: Yes, ma’am.
26               “[PROSECUTOR]: And prior to today, did you understand or think
                 that you were going to be asked questions by me regarding sexual
27               acts that occurred between . . . you [and defendant] after you turned
                 18?”
28
                                                    17
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 18 of 22

 1               Defense counsel objected. The trial court replied: “You raised the
                 issue.” Counsel said: “Then I get to follow. Thank you.”
 2
                 The prosecutor attempted to follow up: “And when we met previous
 3               to that, did I tell you that we were not going to be talking about—”
                 Defense counsel objected, adding: “If the DA wants to make herself
 4               a witness in the case, then we can continue on this line. She’s pretty
                 much offering that position.” (Italics added.) The trial court
 5               overruled the objection, stating: “The basis of overruling the
                 objection is you asked the question of the witness whether the district
 6               attorney had certain discussions.” Counsel said: “And I have no
                 problem with that. But another Deputy DA should come in, ask the
 7               questions so that I can put her on the stand.” (Italics added.) The
                 court replied: “That’s not going to happen. The objection is
 8               overruled.”
 9               The prosecutor then asked Doe 1: “When we had a conversation
                 previously, did I advise you that I would not be asking you any
10               questions about sexual acts that occurred between you and the
                 defendant after you had reached the age of 18?” Doe 1 answered:
11               “Yes, ma’am.”
12               Defense counsel subsequently asked Doe 1: “You were not surprised
                 about questions that occurred after age 18 coming up in these
13               proceedings, were you?” Doe 1 said: “No, sir.” Counsel asked: “You
                 had gone into great detail with what happened after 18 with Detective
14               Miller, correct?” Doe 1 said: “Yes, sir.” Counsel asked: “And
                 Detective Miller had already questioned you as to your truth and
15               veracity regarding your answers to what happened after age 18,
                 correct?” Doe 1 said: “Yes, sir.” Counsel asked: “So what you are
16               telling us is that when you came here into the courtroom, you thought
                 you could limit your testimony to only what happened—up until your
17               allegations as to what happened up until age 18, but you didn't have
                 to go into anything after that?” Doe 1 said: “It’s what I was told.”
18
                 2.2 Analysis
19
                 Defendant asserts that the trial court's ruling was error because it
20               improperly allowed the prosecutor to vouch for Doe 1’s credibility
                 by acting as an unsworn witness. However, he cites no supporting
21               authority on point. He relies mainly on case law involving
                 prosecutors who actually testified or proposed to do so (the very
22               thing he sought to force the prosecutor to do at trial). (People v. Snow
                 (2003) 30 Cal.4th 43, 85-86, 132 Cal. Rptr. 2d 271, 65 P.3d 749
23               [possibility that prosecutors from a large district attorney's office
                 might testify does not require recusal of the entire office]; People v.
24               Donaldson (2001) 93 Cal.App.4th 916, 922-926, 113 Cal. Rptr. 2d
                 548; People v. Guerrero (1975) 47 Cal.App.3d 441, 443-444, 120
25               Cal. Rptr. 732.)
26               Defendant also asserts generally that improper vouching for a
                 witness's credibility by a prosecutor may be prejudicial because the
27               jury is likely to be unduly influenced by the prosecutor's presumed
                 credibility. While we do not disagree with this abstract proposition,
28               we do not understand how the prosecutor is supposed to have
                                                    18
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 19 of 22

 1                  vouched for Doe 1’s credibility here. Once it became clear that Doe
                    1 had given a literally false answer to an important question, the jury
 2                  needed to learn whether that false testimony could have an innocent
                    explanation. The questions of both counsel allowed that issue to be
 3                  thoroughly explored. The prosecutor never stated that she personally
                    believed Doe 1 to be credible on this subject, and if the trial court
 4                  had allowed defense counsel to put the prosecutor on the stand and
                    testify under oath about it, that would have run a greater risk of
 5                  improper vouching than what actually happened.
 6                  But even assuming the trial court erred by not allowing defendant to
                    force the prosecutor to testify under oath, defendant fails to show any
 7                  possible prejudice from what occurred. Contrary to his assertion, the
                    case did not “turn[] on the credibility of [Doe 1].”
 8
                    Although, as is typical in molestation cases, there was no direct
 9                  evidence corroborating Doe 1’s account of what passed between
                    himself and defendant with no witnesses present, there was abundant
10                  circumstantial evidence that corroborated his account. Not only did
                    Doe 2 tell a story that showed defendant's propensity for molestation,
11                  but R.D., K.H., and Detective Miller testified persuasively as to what
                    Doe 1 told them. Above all, when R.D. directly accused defendant,
12                  he did not deny the charge. He said only “I am sorry”—a classic
                    adoptive admission.
13
                    Although we are not persuaded that the trial court erred by overruling
14                  trial counsel's objection to the prosecutor's line of questioning, we
                    are convinced that any error was harmless under any standard.
15

16   ECF No. 8-1 at 10-13. Petitioner raised this claim again in a petition for review to the California

17   Supreme Court (ECF No. 9-11 at 17) which was summarily denied (ECF No. 9-12).

18                  B.      Legal Standards

19           A petitioner raising a prosecutorial misconduct claim is entitled to federal habeas relief

20   only if the alleged misconduct violated due process. Donnelly v. DeChristoforo, 416 U.S. 637,

21   642-43 (1974). In assessing prosecutorial misconduct, “[t]he relevant question is whether the

22   prosecutors’ comments so infected the trial with unfairness as to make the resulting conviction a

23   denial of due process.” Darden v. Wainwright, 477 U.S. 168, 181 (1986) (quoting Donnelly, 416

24   U.S. at 643) (internal quotation marks omitted). “[T]he touchstone of due process analysis . . . is

25   the fairness of the trial, not the culpability of the prosecutor.” Smith v. Phillips, 455 U.S. 209,

26   219 (1982).

27   /////

28   /////
                                                        19
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 20 of 22

 1                  C.      Analysis
 2           Petitioner has failed to show that the prosecutor’s alleged vouching was so prejudicial as
 3   to deny him due process. There was substantial evidence of petitioner’s guilt and the case did
 4   not, as the state appellate court pointed out, hinge on Doe 1’s credibility. Doe 2 offered evidence
 5   of petitioner’s propensity for molestation. ECF No. 9-5 at 173-79. Other witnesses testified that
 6   Doe 1 had told them about petitioner’s molestation. ECF No. 9-4 at 178; ECF No. 9-5 at 83-86,
 7   193-96. One witness – R.D. testified that she had accused petitioner of molesting Doe 1 and he
 8   did not deny her charge. ECF No. 9-5 at 94-95. Instead, he said only “I am sorry.” Id. at 95.
 9           Additionally, the trial court instructed the jury that it was not to consider anything counsel
10   said to be evidence. ECF No. 9-2 at 8. The instructions specifically stated:
11                  Nothing that the attorneys say is evidence. In their opening and
                    closing arguments, the attorneys will discuss the case, but their
12                  remarks are not evidence. Their questions are not evidence. Only
                    the witness’s answers are evidence. The attorneys’ questions are
13                  significant only if they help you understand the witnesses’ answers.
                    Do not assume that something is true just because one the attorneys
14                  asks a question that suggests it is true.
15   Id. Absent evidence to the contrary – which petitioner has not provided – the court presumes that
16   the jury complied with its instructions. See Richardson v. Marsh, 481 U.S. 200, 206 (1987).
17           For the foregoing reasons, this claim should be denied.
18           III.   Cumulative Error
19           Finally, petitioner argues that the cumulative effect of the foregoing, alleged errors
20   violated his due process rights.
21                  A.      State Court Decision
22           The state court rejected this argument:
23                  Defendant contends the cumulative effect of the errors violated his
                    right to due process. “Under the ‘cumulative error’ doctrine, errors
24                  that are individually harmless may nevertheless have a cumulative
                    effect that is prejudicial.” (In re Avena (1996) 12 Cal.4th 694, 772,
25                  fn. 32, 49 Cal. Rptr. 2d 413, 909 P.2d 1017.) Here, we have found
                    defendant was not prejudiced by the trial court's admission of
26                  uncharged acts evidence, and the prosecution did not present
                    unsworn testimony or improperly vouch for the victim’s credibility.
27                  Accordingly, there was no cumulative error.
28   /////
                                                        20
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 21 of 22

 1   ECF No. 8-1 at 13. Petitioner raised this claim again in a petition for review to the California
 2   Supreme Court (ECF No. 9-11 at 19) which was summarily denied (ECF No. 9-12).
 3                  B.      Legal Standards
 4          “The Supreme Court has clearly established that the combined effect of multiple trial
 5   court errors violates due process where it renders the resulting trial fundamentally unfair.” Parle
 6   v. Runnels, 505 F.3d 922, 927 (9th Cir. 2007) (citing Chambers v. Mississippi, 410 U.S. 284, 298
 7   (1973)). “Cumulative error applies where, although no single trial error examined in isolation is
 8   sufficiently prejudicial to warrant reversal, the cumulative effect of multiple errors has still
 9   prejudiced a defendant.” Jackson v. Brown, 513 F.3d 1057, 1085 (9th Cir. 2008) (quoting
10   Whelchel v. Washington, 232 F.3d 1197, 1212 (9th Cir. 2000)) (quotation marks omitted).
11                  C.      Analysis
12          Here, the court found that there was no error with respect to the admission of propensity
13   evidence. Thus, even if the trial court erred in allowing the prosecutor to act as an unsworn
14   witness, petitioner would not be entitled to relief based on cumulative error. See United States v.
15   Solorio, 669 F.3d 943, 956 (9th Cir. 2012) (“There can be no cumulative error when a defendant
16   fails to identify more than one error.”); United States v. Allen, 269 F.3d 842, 847 (7th Cir.
17   2001)(“if there are no errors or a single error, there can be no cumulative error”). This claim
18   must also be denied.
19                                              CONCLUSION
20          Accordingly, it is ORDERED that:
21          1. Petitioner’s motion to substitute respondent (ECF No. 19) is GRANTED; and
22          2. David Babby, Regional Parole Administrator of Adult Parole for the Northern Region
23              of California, is substituted as respondent.
24          Further, it is RECOMMENDED, for all the reasons explained above, that the petition for
25          writ of habeas corpus be denied.
26          These findings and recommendations are submitted to the United States District Judge
27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
28   after being served with these findings and recommendations, any party may file written
                                                        21
     Case 2:19-cv-00817-JAM-EFB Document 20 Filed 04/29/20 Page 22 of 22

 1   objections with the court and serve a copy on all parties. Such a document should be captioned
 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
 3   shall be served and filed within fourteen days after service of the objections. Failure to file
 4   objections within the specified time may waive the right to appeal the District Court’s order.
 5   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir.
 6   1991). In his objections petitioner may address whether a certificate of appealability should issue
 7   in the event he files an appeal of the judgment in this case. See Rule 11, Rules Governing Section
 8   2254 Cases (the district court must issue or deny a certificate of appealability when it enters a
 9   final order adverse to the applicant).
10   DATED: April 29, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       22
